Title: To Thomas Jefferson from Henri Peyroux de la Coudrenière, 2 July 1807
From: Peyroux de la Coudrenière, Henri
To: Jefferson, Thomas


                        
                            Monsieur
                     
                            Philadelphie le 2 juillet 1807.
                        
                        L’accueil favorable dont vous avez bien voulu m’honorer, et la protection que vous accorder aux science et à
                            tous ceux qui s’y livrent m’engagent à vous adresser le 1er. No. d’un ouvrage périodique intituté: [Amrater]
                            philosophiques politiques et littéraires, que je me propose de continuer. Je désire que cet ouvrage
                            puisse vouz plaire et mériter votre approbation: ce seroit pour moi un puissant motif, d’encouragement. J’espére que dans
                            la place éminente que vous occuper si utilement pour la tranquilité et la prosperité générale, vous trouverez quelques
                            moment de loisir pour lire et apprécier ce petit ouvrage. 
                  J’ai l’honneur d’être avec le plus profond respect Monsieur
                            Votre trés humble et obeissant serviteur
                        
                            Henri Peyroux
                     
                        
                    